9 F.3d 977
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Judy VON GUNTEN and Lee Von Gunten.
No. 93-1351.
United States Court of Appeals, Federal Circuit.
July 30, 1993.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and SCHALL, Circuit Judge.
RICH, Circuit Judge.

ORDER

1
The Commissioner of Patents and Trademarks urges dismissal of Judy and Lee Von Gunten's appeal as untimely.  In response, the Von Guntens request that this court "approve an extension of time by the PTO for filing the appeal."


2
The Von Guntens do not dispute that their appeal was untimely.  The Commissioner points out that if the case is dismissed, the Von Guntens may request, pursuant to 37 C.F.R. Sec. 1.304(a), an extension of time to file a notice of appeal.  Accordingly, we agree with the Commissioner that the best course is to dismiss the appeal.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Von Guntens' appeal is dismissed.


5
(2) Each side shall bear its own costs.